Citation Nr: 1759259	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating greater than 10 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1966 to August 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision and a January 2013 notification letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing has been associated with the record.  

This matter was previously before the Board in July 2016 in which the Board reopened the Veteran's claim of service connection for hypertension, and remanded the issue for further development.  The Board also remanded the Veteran's increased rating claim for a cervical spine disability for further development.  As the Board's remand directives have been substantially complied with, the Board will proceed with adjudication of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability manifested by forward flexion of the cervical spine at 40 degrees, with no evidence of ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected cervical spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Neck disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  
The Veteran's cervical spine disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In order to receive a higher rating, the Veteran must show forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, in which case a 20 percent rating is warranted.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the cervical spine are flexion from 0 to 45 degrees, extension from 0 to 45 degrees, lateral flexion from 0 to 45 degrees, and lateral rotation from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate V. 


Factual Background

The Veteran contends that his cervical spine disability warrants a disability rating greater than 10 percent.  The following is a review of the relevant evidence.  See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

The evidence shows that the Veteran initially filed for an increased evaluation for his service-connected intervertebral disc syndrome (IVDS); however, after receiving an examination in April 2011 in response to his claim, the RO granted service connection for the Veteran's cervical spine disability, secondary to his IVDS, assigning an evaluation of 10 percent disabling from the date of his claim.

In the Veteran's April 2011 examination, the examiner noted that the Veteran's cervical spine did not have painful motion, muscle spasms, effusion, instability, nor guarding of movement, but, there was tenderness and abnormal movement.  Range of motion (ROM) findings showed that the Veteran exhibited 40 degrees in forward flexion, 20 degrees extension, 10 degrees each in both right and left lateral flexion, and 50 degrees each in both left and right lateral rotation.  After repetitive use testing, the Veteran did not have a loss in range of motion.  The examiner further noted that the Veteran did not exhibit pain on movement, fatigue, lack of endurance, nor incoordination after his first ROM, nor did he exhibit these symptoms after repetitive use testing; however, the Veteran did exhibit weakness during his first ROM and after repetitive use testing.  

The examiner noted that the Veteran had an abnormal gait, and that he walked with a limp.  Muscle strength, fine motor control, and muscle tone were normal, and the Veteran did not have ankylosis of his cervical spine.  The examiner ultimately found that the Veteran's IVDS had progressed to spondylosis of his cervical spine, degenerative endplate spurring of his thoracic spine, and facet arthrosis of his lumbar spine, all with evidence of arthritis.  As it relates to the Veteran's cervical spine, the examiner described the severity of his spondylosis as "moderate."

In October 2016, the Veteran received a VA examination of his cervical spine.  The Veteran reported having flare-ups of neck pain with certain positional changes and with quick movements of the head.  The Veteran further reported that the pain usually resolves after a few minutes of rest.  ROM findings included the following:  forward flexion at 40 degrees, extension at 30 degrees, right lateral flexion at 40 degrees, left lateral flexion at 35 degrees, right lateral rotation at 70 degrees, and left lateral rotation at 60 degrees.  The examiner noted pain during the examination, but that the pain did not result in functional loss, nor was there functional loss after repetitive use testing.  The examiner further noted that the Veteran did not exhibit pain with weight-bearing, nor was there pain on palpation.  The Veteran did not have guarding, muscle spasms, muscle atrophy, IVDS, or ankylosis.  X-rays showed arthritis and spondylotic changes.

Legal Analysis

After a review of the evidence above and the remaining evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent for the Veteran's cervical spine disability.

The Veteran contends that a higher evaluation is warranted due to the limitations in his neck; however, the evidence does not support a higher rating at any time during the appeal period.  As mentioned previously, normal ROM of the cervical spine for forward flexion is from 0 to 45 degrees.  Here, in the Veteran's April 2011 examination, findings showed that the Veteran's ROM for his cervical spine exhibited forward flexion at 40 degrees which is indicative of a 10 percent disability rating.  Additionally, the Veteran did not have a loss in range of motion after repetitive use testing.  Further, the Veteran did not exhibit pain on movement, fatigue, lack of endurance, or incoordination after his first ROM, and after repetitive use testing.  

Further, ROM findings showed that the Veteran had forward flexion of 40 degrees, again, indicative of a 10 percent disability rating.  Moreover, for both examinations, combined ROM findings for the Veteran's cervical spine yielded 280 degrees, and 275 degrees, respectively, also indicative of a 10 percent disability rating.  The Board recognizes that the Veteran is competent to report pain; however, the impact of the Veteran's pain on his neck functionality is compensated by the 10 percent rating assigned. Additionally, although the April 2011 examiner noted that the Veteran had an abnormal gait and walked with a limp, the Board finds that the Veteran's abnormal gait was not precipitated by his cervical spine disability as there is no evidence of muscle spasms or guarding that could have caused an abnormal gait.  

The Board has also considered whether the Veteran is entitled to a higher rating due to functional loss; however, again, there is no evidence to support a higher rating at any time during the appeal period.  As mentioned, the April 2011 examiner specifically noted that the Veteran did not exhibit pain on movement, fatigue, lack of endurance, or incoordination after his first ROM, or after repetitive use testing.  Likewise, while the Veteran exhibited pain during his October 2016 examination, there was no pain with weight-bearing, nor was there pain on palpation, and the examiner determined that the pain exhibited did not result in functional loss, including after repetitive use testing.  Similarly, while the Veteran complained of flare-ups of neck pain in his October 2016 VA examination, they resolved within minutes and do not establish any functional loss. 

The Board also notes that there is no evidence of record, in-service or post-service, that shows complaints, diagnoses, or treatment for neck pain or any other cervical spine disability.  As recent as February 2015, the Veteran denied having any neck pain during an endocrinology visit.  Notably, the Veteran never complained of neck pain and did not file a claim relating to his neck or cervical spine.  As explained above, the Veteran's initial claim was for an increased evaluation of his IVDS; however, after his back examination yielded spondylosis of his cervical spine due to his IVDS, the Veteran was granted secondary service connection.  Moreover, in the Veteran's hearing, the Veteran indicated that his back was the primary problem as opposed to his neck when he reported "my neck bothers me, but it's my back, lower back."  This notion is further suggested in the Veteran's April 2011 examination when the Veteran did not report neck pain, but rather, pain, stiffness, and weakness in his lower back.  

As such, the Board finds that the VA examinations are the most probative evidence of record as the record is void of any other evidence that shows the Veteran's cervical spine disability increased in severity.  Therefore, the Board finds that an increased rating is not warranted at any time during the appeal period as the Veteran never exhibited forward flexion less than 40 degrees during either of his examinations, nor was there a finding of ankylosis, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour that would warrant a higher rating.  Additionally, any neck pain the Veteran may have has been considered in the rating schedule and is part and parcel of the 10 percent rating that he is currently assigned.  

Therefore, the Board finds that the preponderance of evidence weighs against the claim, and the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.  


ORDER

Entitlement to a rating greater than 10 percent for a cervical spine disability is denied.


REMAND

Although the claim for service connection for hypertension is reopened, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

In the Board's prior remand, the Board sought to obtain a medical opinion to determine whether the Veteran's hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus or his renal condition.  While the Board's remand directive was complied with, the Board recognizes that the October 2016 medical opinion made reference to notations in the Veteran's service treatment records (STRs) that could possibly link the Veteran's hypertension to his active duty service.

For example, the examiner noted that the Veteran's induction examination dated December 1965, and records from a hospital stay in January 1969 show that the Veteran's blood pressure was "high."  The examiner further noted that the Veteran may have had pre-existing hypertension.  Therefore, a new medical opinion is needed for proper adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Obtain an addendum opinion from the October 2016 VA examiner.  If the examiner is not available, obtain an addendum opinion from another qualified physician based on a review of the claims file.  If deemed necessary by the examiner rendering the addendum opinion, afford the Veteran a VA examination.

3.  The examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service? 

a). IF THE CONDITION PRE-EXISTED SERVICE, is there clear and unmistakable evidence that the Veteran's hypertension was NOT aggravated by his active service, to include herbicide exposure? 

c). IF THE CONDITION DID NOT PRE-EXIST SERVICE, is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is causally related to his service?

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


